
	

114 HR 3067 IH: Child Sexual Abuse Awareness and Prevention Act 
U.S. House of Representatives
2015-07-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 3067
		IN THE HOUSE OF REPRESENTATIVES
		
			July 15, 2015
			Ms. Clark of Massachusetts (for herself and Mr. Heck of Nevada) introduced the following bill; which was referred to the Committee on Education and the Workforce
		
		A BILL
		To amend the Elementary and Secondary Education Act of 1965 to authorize local educational agencies
			 and schools to carry out child sexual abuse awareness and prevention
			 programs or activities.
	
	
 1.Short titleThis Act may be cited as the Child Sexual Abuse Awareness and Prevention Act . 2.Child sexual abuse awareness and preventionSection 5571 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7275) is amended—
 (1)in the section heading by inserting child sexual abuse and after combat; (2)in subsection (b)(1)—
 (A)in subparagraph (C), by striking and after the semicolon; (B)in subparagraph (D), by striking the period at the end and inserting ; and; and
 (C)by adding at the end the following;  (E)to carry out child sexual abuse awareness and prevention programs or activities.; 
 (3)in subsection (c)— (A)by redesignating paragraph (6) as paragraph (8); and
 (B)by inserting after paragraph (5) the following:  (6)To provide age-appropriate and developmentally appropriate instruction for early childhood, elementary school, and secondary school students in child sexual abuse awareness and prevention, including how to recognize child sexual abuse and how to safely report child sexual abuse.
 (7)To provide information to parents and guardians of early childhood, elementary school, and secondary school students about child sexual abuse awareness and prevention, including how to recognize child sexual abuse and how to discuss child sexual abuse with a child.;
 (4)in subsection (e), by adding at the end the following:  (5)A description of how the local educational agency will ensure that a program or activity developed or carried out using funds provided under the grant is consistent with the principles of effectiveness described in subsection (f).; and
 (5)by adding at the end the following:  (f)Principles of effectiveness (1)In generalFor a program or activity developed or carried out under this section to meet the principles of effectiveness, such program or activity shall—
 (A)be based upon an assessment of objective data regarding the need for programs and activities in the elementary school or secondary school to be served to—
 (i)improve school safety and promote students’ physical and mental health and well-being; and (ii)strengthen parent and community engagement to ensure a healthy, safe, and supportive school environment;
 (B)be based upon established State requirements and evidence-based criteria aimed at ensuring a healthy, safe, and supportive school environment for students in the elementary school or secondary school that will be served by the program; and
 (C)include meaningful and ongoing consultation with and input from teachers, principals, school leaders, and parents in the development of the application and administration of the program or activity.
							(2)Periodic evaluation
 (A)In generalThe program or activity shall undergo a periodic independent, third party evaluation to assess the extent to which the program or activity has helped the local educational agency or school provide students with a healthy, safe, and supportive school environment that promotes school safety and students’ physical and mental health and well-being.
 (B)Use of resultsThe local educational agency shall ensure that the results of the periodic evaluations described under subparagraph (A) are—
 (i)used to refine, improve, and strengthen the program or activity, and to refine locally determined criteria described under paragraph (1)(B); and
 (ii)made available to the public and the State. (3)ProhibitionNothing in this subsection shall be construed to authorize the Secretary or any other officer or employee of the Federal Government to mandate, direct, or control, the principles of effectiveness developed or utilized by a local educational agency under this subsection..
			
